

LINKING AGREEMENT
 
This linking agreement (the “Contract”) is dated the 1st day of November 2006.
 
THE PARTIES



(1)
Vodafone Libertel NV, a company incorporated in the Netherlands and whose
registered office is at Avenue Ceramique 300, 6221 KX Maastricht (“Vodafone
NL”).




(2)
Twistbox Entertainment, Inc., a company incorporated in Delaware, under company
number 4207607 and whose registered office is at 14242 Ventura Boulevard, 3rd
Floor, Sherman Oaks, California 91423, United States of America (the “Company”).



THE PARTIES AGREE AS FOLLOWS:
 

1
Commencement and Term




1.1
This Contract shall commence on the Effective Date and shall continue for the
Initial Term unless terminated in accordance with Clause 1.2 or Clause 9.




1.2
On expiry of the Fixed Period either Party shall have the right to terminate
this Contract by giving 3 months notice in writing to the other Party in the
event that:




1.2.1
Vodafone NL has a change in policy that would prohibit either:

 

1.2.1.1
the Sale of Adult Content in the Directory; or




1.2.1.2
link(s) to Adult Content from the Directory.




1.3
After the Initial Term this Contract shall continue until terminated by any
Party on 30 days written notice to the other Party or otherwise in accordance
with Clause 9.




2
Linking




 
2.1
The Company shall supply the Links to Vodafone NL for incorporation into the
Directory.




2.2
The Company grants Vodafone NL the Link Licence.




 
2.3
Vodafone NL shall not be deemed to be Selling any content or services to
Customers or third parties on or through the Link Sites or the Links.




 
2.4
Vodafone NL shall place the Links in the Directory or any other section agreed
between the Parties.




 
2.5
Vodafone NL shall give the Links prominent placement in particular sections of
the Directory agreed between the Parties.




 
2.6
The Company shall be entitled to link the first 10 On-Net Keyword Search Results
to Link Sites in the Directory.




 
2.7
The Company shall be entitled to link the first 10 Off-Net Keyword Search
Results to:


2.7.1
Link Sites outside the Directory; or

 
1

--------------------------------------------------------------------------------





2.7.2
other sites where an affiliate arrangement exists between the Company and that
site owner.




2.8
The Company shall have the sole and exclusive management and hosting of the FON
erotic part of the Vodafone NL WAP portal; provided, however, that Vodafone NL
shall reserve the right to enter into written binding agreements with a maximum
of three (3) third parties to directly commercialize erotic content on the
Vodafone NL's FON Erotic WAP portal, without being in breach of this Agreement.
Vodafone NL shall inform the Company in writing whenever it has entered into
such written agreements with a third party. Any additional third party who
desires to provide Vodafone NL's FON Erotic WAP Portal with erotic content, must
first enter into an agreement with the Company, upon reasonable commercial terms
and conditions, and subject to Vodafone NL's prior written approval, not to be
unreasonably withheld.




3
Payment and Reporting




3.1
Each Party shall comply with the provisions set out in Schedule 2 (Payment and
Reporting).




3.2
The relevant currency for this Contract shall be in Euros. All financial
reports, statements, invoices, purchase orders, charges, payments and credits to
be made or issued pursuant to this Contract shall be in Euros.




3.3
If a Party (in this Clause 3.3 the “Debtor”) fails to pay the other Party (in
this Clause 3.3 the “Creditor”) any amount due and payable to the Creditor under
this Contract by the time prescribed by this Contract (in this Clause 3.3 the
“Due Date”), the Creditor shall be entitled to give the Debtor written notice of
its intention to charge interest. All such notices shall be given in accordance
with Clause 11.3. If payment of the amount due has still not been received by
the Creditor within 14 days of receipt of such notice by the Debtor, the Debtor
shall on demand by the Creditor pay the Creditor interest on the unpaid amount
at the rate of 2% per annum above the De Nederlandsche Bank (d/b/a DNB) base
rate in force on the Due Date, calculated from the Due Date until payment of the
unpaid amount is made in full.




4
Tax




4.1
Parties make use of article 4 (3) of the Dutch VAT Act 1968. By which means The
Company shall provide Vodafone NL with a valid invoice for fictitious delivered
content that meets all requirements duly imposed by the relevant taxation
authorities and which specifically states the VAT (if VAT is applicable) and
reasonably meets reasonable conditions necessary to allow Vodafone NL to obtain
relief from such VAT if a relief procedure is available (“Tax Invoice”). The
Company will pay to the tax authorities any charged VAT stated on the Tax
invoice.



(Free translation into English of article 4 (3) of the Dutch VAT Act 1968:
Article 4 (1) Services are all transactions, not being a supply of goods,
supplied for a consideration. (3) Services supplied by intermediation of a
commissionaire or similar entrepreneurs who close agreements in own name but on
behalf of another, must be considered to be received by and supplied to that
entrepreneur.)
 
2

--------------------------------------------------------------------------------




4.2
Vodafone NL shall provide invoices to end consumers for the fictitious delivered
content and Vodafone NL will pay the VAT charged on the invoices to the tax
authorities.




4.3
Vodafone NL handles the standard Dutch VAT rate of 19% on the invoices send to
the end consumers. (Unless the Company can prove to Vodafone NL that a different
VAT rate should apply and the application of a different VAT rate is explicit
been agreed by Vodafone NL.)




5
Directory and Vodafone NL Network




5.1
Vodafone NL does not warrant that the Directory or the Vodafone NL Network will
be fault free or free of interruptions. Vodafone NL aims to make the Directory
available to its customers at all times and will take reasonable steps to do
this. However, due to constraints of radio and electronic communications it is
not possible for Vodafone NL to provide a fault free Directory service to its
Customers.




5.2
Vodafone NL shall have no liability to the Company for any failure of the
Directory or the Vodafone Network whether this arises from a technical fault or
other failure in the Directory, the Vodafone NL Network or otherwise.




5.3
Vodafone NL may suspend the operation of the Directory and may suspend the
operation of the Vodafone NL Network for the purposes of remedial or
preventative maintenance and improvement and Vodafone NL (to the extent within
its control) shall use all reasonable endeavours to keep such suspensions to a
minimum.




6
IPR




6.1
The Parties agree that all IPR in the Links shall remain with the Company and
its licensors.




6.2
The Company shall be responsible to obtain all licences, clearances,
permissions, waivers, approvals or consents required in order to grant the Link
Licence to Vodafone NL pursuant to Clause 2.2.




6.3
The Company shall indemnify and keep the Indemnified Parties indemnified from
and against any and all demands, actions, claims, proceedings, losses, damages,
costs and expenses (including court costs and legal costs assessed on a
solicitor-client basis, and other professional costs and expenses) and other
liabilities of whatever nature (whether foreseeable or not) suffered, incurred
or sustained by any or all of the Indemnified Parties as a result of or in
connection with any action, claim, demand or proceeding made or brought by any
person alleging that the provision of any part of the Links by the Company or
Vodafone NL's receipt, use or possession of any part of the Links in accordance
with the Link Licence infringes the rights (including IPRs) of any person.




7
Warranties




7.1
Each Party warrants and represents to the other that it has full power and
authority to enter into and perform its obligations under this Contract.




7.2
The Company warrants and represents to Vodafone NL that:




7.2.1
it has all necessary rights, title and interest in the Links in order to grant
the Link Licence;

 
3

--------------------------------------------------------------------------------



7.2.2
the Link Sites shall be compliant with the Guidelines and shall clearly classify
any content accessible through the Link Sites with any adult content
classification framework criteria agreed between Vodafone NL and the Company;
and




7.2.3
it will exercise commercially reasonable efforts so that neither the Links nor
the Link Sites will contain any Viruses.




7.3
Vodafone NL represents and warrants to the Company that:




7.3.1
that as of September 1, 2006, the total number of Age Verified Customers was
412,921; and




7.3.2
it will exercise commercially reasonable efforts to increase the number of Age
Verified Customers by 30,000 for each quarter.




7.4
Each Party shall indemnify and hold harmless the Indemnified Parties from and
against any actions, proceedings, costs, claims and demands brought or made
against any or all of the Indemnified Parties and against any loss or expense
suffered, incurred or sustained by any or all of the Indemnified Parties as a
result of any breach of Clause 7.




8
Liability and Insurance




8.1
Nothing in this Contract shall be construed to limit or exclude any Party's
liability:




8.1.1
for death or personal injury caused by such Party or such Party's employee's or
contractor's negligence;




8.1.2
for fraudulent misrepresentation or fraud;




8.1.3
pursuant to Clause 6 (IPR);




8.1.4
pursuant to Clause 7 (Warranties); or




8.1.5
pursuant to Clause 10 (Confidentiality and Publicity).




8.2
Subject to Clause 8.1, no Party shall be liable for any loss of profit,
business, revenue, opportunity, goodwill or anticipated savings in connection
with this Contract.




8.3
Subject to Clause 8.1, no Party shall be liable for any indirect, incidental,
special or consequential loss in connection with this Contract.




9
Termination




9.1
Either Party may terminate this Contract with immediate effect by giving written
notice to the other Party, in circumstances where the other Party:




9.1.1
is in material breach of any terms of this Contract and fails to remedy the
breach within 30 days after receiving written notice requiring it to do so; or




9.1.2
becomes subject to an Insolvency Event.



4

--------------------------------------------------------------------------------




9.2
In the event that search terms and results provided by "Google," or any other
white label solution, has a direct negative impact on traffic and revenues
generated by the Company's content on Vodafone NL's FON Erotic WAP portal, the
Parties agree to enter into good faith negotiation to renegotiate the terms of
this Agreement. If the Parties fail to reach a compromise, the Company may
terminate this Contract with immediate effect by giving written notice to
Vodafone NL.




9.3
Termination of this Contract shall not affect the accrued rights and remedies of
each Party.




10
Confidentiality and Publicity




10.1
Each Recipient Party agrees to:




10.1.1
use Confidential Information solely for the purposes envisaged under this
Contract and not to use the Confidential Information for any other purposes;




10.1.2
ensure that only those of its employees, agents, advisers or sub-contractors who
are directly concerned with the performance of this Contract have access to the
Confidential Information on a "need to know" basis; and




10.1.3
keep the Confidential Information secret and confidential and not to disclose
such Confidential Information to any third party for any reason without the
prior written consent of the Disclosing Party.




10.2
The obligations of confidence referred to in Clause 10.1 above shall not extend
to any Confidential Information which:




10.2.1
is or becomes generally available to the public otherwise than by reason of a
breach by the Recipient Party of the provisions of Clause 10.1;




10.2.2
is known to the Recipient Party and is at its free disposal prior to its
disclosure by the Disclosing Party;




10.2.3
is subsequently disclosed to the Recipient Party without obligations of
confidence by a third party owing no such obligations of confidence to the
Disclosing Party in respect of that Confidential Information;




10.2.4
is required to be disclosed by any court or government authority competent to
require such disclosure; and




10.2.5
by any material applicable law, legislation or regulation.




10.3
Notwithstanding Clause 10.1, Vodafone NL may disclose any Confidential
Information to any company in the Vodafone Group provided always that such
company agrees to observe the same confidentiality obligations imposed on
Vodafone NL pursuant this Clause 10.




10.4
No Party shall make any public statements or issue any press releases about this
Contract or its contents or any other arrangements or potential arrangements
between the Parties without the prior written consent of the other Party.

 
5

--------------------------------------------------------------------------------


 

11
Data Protection and Data Security

 

11.1
The Company shall not allow any personal data it collects pursuant to this
Contract to be used for any purpose other than those authorised or permitted by
this Contract.




11.2
The Company shall not allow any personal data it collects pursuant to this
Contract to be used (whether by the Company or any third party) for any
marketing purposes without the prior written consent of Vodafone NL and the
prior consent of the Customer to whom the personal information relates. Without
limitation, this clause shall prevent the use of MSIDNs, targeted advertising,
and tailoring Link Sites or affiliate Sites to the Customer without the prior
written consent of Vodafone NL and the prior consent of the Customer to whom the
personal information relates.




11.3
For the avoidance of doubt, the Company shall acquire no rights in any personal
data collected pursuant to this Contract and shall only be entitled to process
it in accordance with its obligations under this Contract. On termination of
this Contract the Company shall immediately cease to use such personal data and
shall arrange for its safe return, destruction, erasure or deletion.




11.4
Each Party shall strictly comply with:




11.4.1
the notification requirements under the DPA;




11.4.2
the relevant data protection principles specified in the DPA; and




11.4.3
any material applicable legislation and regulation in The Netherlands
implementing European Union Directive 2002/58/EC.




11.5
The Company shall not allow any personal data it collects pursuant to this
Contract to be transferred outside of the EEA without the prior written consent
of Vodafone NL.




11.6
Each Party shall ensure that it has appropriate operational and technical
processes in place to safeguard against any unauthorised access, loss,
destruction, theft, use or disclosure of any personal data it collects pursuant
to this Contract.




12
Assignment and Sub-contracting




12.1
Each Party shall be entitled to subcontract the performance of its rights and
obligations under this Contract. Notwithstanding the use of any sub-contractor,
each Party shall remain solely liable to the other Party for the performance of
its rights and obligations under this Contract.




12.2
No Party shall be entitled to assign, novate or otherwise dispose of or deal
with this Contract or any part of it without the previous consent in writing of
the other Party, which may be withheld at the other Party's sole discretion;
provided, however, no consent is necessary in the event of an assignment by
either Party: (i) to a successor entity resulting from a merger, combination or
consolidation; (ii) to the transferee of all or substantially all of the assets
of the assigning Party or its parent(s); or (iii) to an entity under common
control with, controlled by or in control of the assigning Party.




12.3
Notices given in accordance this Clause 12.3 shall be deemed to have been duly
given: when delivered, if delivered by messenger during normal business hours of
the recipient; when sent, if transmitted by facsimile transmission (receipt
confirmed and with a confirmation copy sent by post) during normal business
hours of the recipient; or on the third business day following posting, if
posted by first class or recorded post with postage pre-paid.



6

--------------------------------------------------------------------------------


 
Notice to the Company to be provided as follows:
 

If by mail or facsimile:
Twistbox Entertainment, Inc..
14242 Ventura Boulevard, Third Floor
Sherman Oaks, California 91423 USA
Attn: International Sales/Distribution
Attn: EVP/General Counsel
Fax: (818) 708-0598

 
Notice to Vodafone NL to be provided as follows:
 

  If by mail or facsimile:
Vodafone Netherlands
Avenue Ceramique 241
6221 HX Maastricht
The Netherlands
Attn: Content & VAS wholesale department
Fax: +31 433558513

 

13
General

 

13.1
This Contract shall be capable of being varied only by a written instrument
signed by duly authorised representatives of Vodafone NL and the Company.

 

13.2
Except in the case of any permitted assignment pursuant to this Contract and
except in relation to Clause 6.3 and Clause 7.3, the Parties agree to exclude to
the fullest extent possible the application of the Contracts (Rights of Third
Parties) Act 1999 to this Contract.

 

13.3
This Contract is severable in that if any provision is determined to be illegal
or unenforceable by any court of competent jurisdiction such provision shall be
deemed to have been deleted without affecting the remaining provisions of this
Contract.

 

13.4
The failure to exercise or delay in exercising a right or remedy provided by
this Contract or by law does not constitute a waiver of the right or remedy or a
waiver of other rights or remedies.

 

13.5
Except as expressly stated otherwise in this Contract, nothing in this Contract
constitutes any relationship of employer and employee, agent and principal, or
partnership between the Parties.

 

13.6
Except as may be expressly provided herein, any dispute between the Parties
arising under this Contract shall be finally settled in London, England pursuant
to the Rules of Arbitration of the International Chamber of Commerce.

 
7

--------------------------------------------------------------------------------

 



14
Definitions and Interpretation

 

14.1
In this Contract the following words and terms shall have the following meanings
unless the context otherwise requires:

 
“Adult Content”
  means any adult erotica content which is only accessible by Age Verified
Customers.      
“Advertising”
  means the advertising and promotion of any goods or services offered for sale
by any third party;      
“Age Verified Customers”
  A customer which has a postpaid subscription for the services provided by
Vodafone NL. In order to get a postpaid subscription a person needs to be at
least 18 years old.      
“Codes of Practice”
  means:          
(a)   all material applicable codes of practice, laws, regulations, government 
recommendations and any recommendations of any applicable regulatory body; and
         
(b)   any rules, procedures (including technical or quality control procedures),
guidelines, directions, policies and any other requirements provided to the
Company as made or adopted by Vodafone NL in relation to the operation of the
Directory, the participation of content suppliers in the VLive! service or the
provision of content for placement in the Directory;
     
“Confidential Information”
 
means any financial, business and technical or other data and all other
confidential information (whether written, oral, in electronic form or on
magnetic or other media) concerning the business and affairs of a Party that the
other Party obtains, receives or has access to as a result of the discussions or
dealings leading up to or the entering into or the performance of this Contract
(including, for the avoidance of doubt, the terms of this Contract);
     
“Customer”
  means a user of the Directory;      
“Directory”
  means:          
(a)   the VLive! mobile content directory;
         
(b)   any SMS, MMS, video download, audio download and video and audio streaming
services provided by Vodafone NL; and

 
8

--------------------------------------------------------------------------------

 
 

   
(c)   any other delivery mechanism provided by Vodafone NL from time to time;
     
“Disclosing Party”
  means the Party which has disclosed, furnished or made accessible to the
Recipient Party, any Confidential Information;      
“DPA”
  means any material applicable laws, regulations or codes of conduct relating
to data protection or the rights of the data subject;      
“EEA”
  means the European Economic Area consisting of all European Union member
states together with Iceland, Liechtenstein and Norway;      
“Effective Date”
  means the date that this Contract is signed by the Parties;      
“Fixed Period”
  means a period of 6 calendar months commencing on the Effective Date;      
“Guidelines”
  means any written guidelines provided by Vodafone NL to the Company from time
to time which relate to content standards (including anti-social, adult,
fraudulent, unlawful or otherwise inappropriate content) and any Codes of
Practice;      
“Image”
  means the images, likenesses, characteristics, names and other aspects of
artists, celebrities, well known or famous people;      
“Indemnified Parties”
  means Vodafone NL including its officers, servants, agents, contractors and
assigns;      
“Initial Term”
  means a period of 1 calendar year commencing on the Effective Date;      
“Insolvency Event”
  means circumstances in which a Party makes any voluntary arrangement with its
creditors or becomes subject to an administration order or goes into liquidation
(otherwise than for the purpose of amalgamation or reconstruction), or (being a
company) has a receiver or an administrative receiver appointed over all or part
of its assets;      
“IPR”
 
means copyright (and related rights), database rights, design rights, topography
rights, image rights, trade marks, service marks, trade and business names
(including all goodwill associated with any trade marks, trade and business
names or other names) or domain names (whether or not any of the same are
registered and including applications for registration of any of the same);

 
9

--------------------------------------------------------------------------------


 
“Keywords”
 
means those adult erotic words and phrases which the Parties agree in writing
will generate the relevant On-Net Keyword Search Results and Off-Net Keyword
Search Results;
     
“Link Licence”
 
means the licence set out in Schedule 1;
     
“Links”
 
means any selectable connections to the Link Sites provided by the Company to
Vodafone NL from time to time;
     
“Link Sites”
 
means a site featuring Adult Content owned or provided by the Company;
 
   
“Off-Net Keyword Search
Result”
 
a result from a Customer search for Adult Content using a Keyword or Keywords in
the Vodafone NL owned Directory search function which directs a Customer to
Adult Content which is outside the Directory;
     
“On-Net Keyword Search
Result”
 
a result from a Customer search for Adult Content using a Keyword or Keywords in
the Vodafone NL owned Directory search function which directs a Customer to
Adult Content in the Directory;
     
“Party”
  means Vodafone NL and the Company individually;      
“Parties”
  means Vodafone NL and the Company collectively;      
“Recipient Party”
  means the Party to whom Confidential information has been disclosed, furnished
or made accessible by the Disclosing Party;      
“Sale”
  means the licence and supply of content by the Company to a Customer on or
through the Link Sites, and the terms “Sell” and “Sold” shall be construed
accordingly;      
“Territory”
  means The Netherlands;      
“VAT”
  “VAT” means Value Added Tax or any analogous tax in any relevant jurisdiction
including but not limited to use, sales and local sales taxes of any kind on any
goods or services supplied pursuant to this contract or any goods or services
supplied to customers      
“Virus”
  means any computer virus, trojan horses, worms, logic bombs, time bombs,
invasive computer programs, or other computer programming routines that may
damage or detrimentally interfere with any computer or telecommunications
network (including the Vodafone NL Network), equipment or handsets;      
“Vodafone NL Network”
 
means any telecommunication systems operated by Vodafone NL;

 
10

--------------------------------------------------------------------------------




14.2
In this Contract:


14.2.1
all references to Clauses and Schedules are references to clauses and schedules
in this Contract, unless the context otherwise requires;




14.2.2
references to “includes” or “including” shall be construed without limitation to
the generality of the preceding or proceeding words;




14.2.3
words importing gender shall include all genders, words denoting the singular
shall include the plural, words denoting persons include incorporated and
unincorporated bodies, and in each case vice versa;




14.2.4
any reference to a Party to this Contract includes a reference to that Party's
successors in title and permitted assigns;




14.2.5
reference to any directive, statute, statutory provision or statutory instrument
includes a reference to that directive, statute, statutory provision or
statutory instrument together with all rules and regulations made under them and
as from time to time amended, consolidated or re-enacted.




14.3
The headings in this Contract are for information only and are to be ignored in
construing the same.




14.4
The attached Schedules shall form part of this Contract and shall be construed
and shall have the same force and effect as if they were expressly set out in
the main body of this Contract and any references to this Contract includes the
Schedules.




14.5
In the event of any inconsistency, the terms of the main body of this Contract
shall prevail over the terms of any Schedules.




14.6
References to this Contract shall be deemed to be a reference to the current
version of this Contract in the event that it is varied by agreement of the
Parties in accordance with Clause 13.1.



[SIGNATURE PAGE TO FOLLOW]
 
11

--------------------------------------------------------------------------------




Signed for and behalf of Vodafone NL
              Signature:  /s/ Harry Odenhoven    

--------------------------------------------------------------------------------

Name: Harry Odenhoven
Title: director on-line services
   

 
 
Signature:
 
Name: Graeme Millar
 
Title: director consumer business unit
 
/s/ Graeme Millar 
 
 
Signed for and on behalf of the company
             
Signature:  /s/ David Mandell                                      
   
Name: David Mandell                                
Title: EVP/General Counsel                     
   



*WE HAVE REQUESTED CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS CONTAINED IN
THIS EXHIBIT. THE COPY FILED AS AN EXHIBIT OMITS THE INFORMATION SUBJECT TO THE
CONFIDENTIALITY REQUEST.*
 

12

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
Link Licence



1
The Company hereby grants to Vodafone NL a non-exclusive licence for the term of
this Contract to use, store, reproduce, display, distribute, transmit,
communicate and make the Link available to Customers on or through the Directory
in the Territory.

 

2
The Company hereby grants to Vodafone NL a non-exclusive licence to edit and
modify the Link for the purpose of optimising such Content for:

 

2.1
the delivery of the Link to Customers on or through the Directory in the
Territory; and




2.2
the display of the Link on mobile phones.



13

--------------------------------------------------------------------------------


 
SCHEDULE 2 
 
Payment and Reporting
 

1
Definitions and Interpretation




1.1
In this Schedule the following words and terms shall have the following meanings
unless the context otherwise requires:



“Actual AVC”  
 
means the total number of Age Verified Customers measured at the end of a
Quarter;
     
“Actual Availability”  
 
means the percentage of time that the Directory is available to Customers,
measured across a Quarter;
     
“Availability Factor” 
 
means, for each Quarter,
         
·  [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2]if Actual Availability is [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2]or greater;


· [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], if Actual Availability is [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2] or greater but less than [INFORMATION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2];


· [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], if Actual Availability is [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2] or greater but less than [INFORMATION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2];


· [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], if Actual Availability is [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2] or greater but less than [INFORMATION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2];


· [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], if Actual Availability is [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2] or greater but less than [INFORMATION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2];
 
· [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], if Actual Availability is less than [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
     
“AVC Factor” 
 
means, for each Quarter
         
· [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], if Actual AVC / Projected AVC expressed as a percentage is [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]or greater;


· [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], if Actual AVC / Projected AVC expressed as a percentage is [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]or greater but
less than [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24B-2];


· [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], if Actual AVC / Projected AVC expressed as a percentage is 85% or
greater but less than [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24B-2];


· [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2], if Actual AVC / Projected AVC expressed as a percentage is

 
14

--------------------------------------------------------------------------------


 
“Q2” 
 
means a period of 3 calendar months commencing on the date immediately following
the expiration of Q1;
     
“Q3” 
 
means a period of 3 calendar months commencing on the date immediately following
the expiration of Q2;
     
“Q4” 
 
means a period of 3 calendar months commencing on the date immediately following
the expiration of Q3;
     
“Quarter” 
 
means either Q1, Q2, Q3 or Q4, as appropriate;
     
“Quarter Revenue Guarantee” 
 
means:
         
·  for Q1, [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24B-2]
 
·  for Q2, [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24B-2]


·  for Q3, [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24B-2]


·  for Q4, [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24B-2]
     
“Reporting Address”  
         
“Revenue Payment”  
 
means the amount payable by the Company to Vodafone NL such amount being
calculated in accordance with paragraph 2 of this Schedule 2;
     
“Sale Deductions”   
 
means any VAT Amounts;
     
“Sale Revenue”  
 
means the total amount of revenue generated by the Sale of Adult Content on Link
Sites; by content charging (i.e. any data charges or access charges are
excluded).
     
“VAT Amounts” 
 
means any Value Added Tax or any analogous tax in any relevant jurisdiction
including but not limited to use, sales and local sales taxes of any kind
(excluding any taxes levied solely on the parties capital or income) to be paid
and accounted for by parties in respect of a sale.

 
1.2
In this Schedule all references to paragraphs are references to paragraphs in
this Schedule unless the context otherwise requires.

 
15

--------------------------------------------------------------------------------




2
Revenue Payment and Additional Revenue Payment




2.1
The Revenue Payment payable to Vodafone NL by the Company shall be calculated
as [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2]% of the Net Partnership Revenue.




2.2
All payments shall be exclusive of VAT, which shall be paid in addition if
applicable subject to receipt of a valid VAT invoice.




2.3
The combined total of all Net Sale Revenue and Net Partnership Revenue,
generated by Vodafone NL's FON Erotic WAP portal, to be received by Vodafone NL
for each Quarter shall be no less than the Quarter Revenue Guarantee which
relates to that Quarter. Where the total of all Net Sale Revenue and Net
Partnership Revenue received by Vodafone NL for a particular Quarter is less
than the Quarter Revenue Guarantee which relates to that Quarter, the Company
shall pay an additional Revenue Payment to Vodafone NL for that Quarter
(“Additional Revenue Payment”) in the same manner as the Revenue Payments are
payable under of this Schedule 2. The Additional Revenue Payment shall be
calculated on the following basis:

 
Additional Revenue Payment = (X - Y)  x  AVC Factor  x  Availability Factor
where:


X = the Quarter Revenue Guarantee which relates to that Quarter; and


Y = the combined total of all Net Sale Revenue and Net Partnership Revenue.


3
Monthly Reports


3.1
Vodafone NL shall prepare a Monthly Report for each calendar month (or part
thereof) during the term of this Contract and provide it to the Company no later
than 10 working days after the end of each calendar month to which the monthly
report relates at the following addresses:

 
Twistbox Entertainment, Inc.
14242 Ventura Boulevard, Third Floor
Sherman Oaks, California 91423 USA
Attn: Finance Department
Fax: 1-818-708-0598


Email: invoices @ waat.com and mrosengarten@waat.com
 

3.2
The Monthly Report shall set out details of the following matters:




3.2.1
the number and category of sales in that calendar month; and




3.2.2
the amount of gross sales revenue generated in that calendar month.




4
Revenue Payment

 

4.1
The Revenue Payment payable to the Company shall be calculated as 50% of the Net
Sales Revenue. No revenue share shall apply to any data charges or time based
charges for browsing in the FON area.

 
16

--------------------------------------------------------------------------------




5
Payment Procedure



5.1
In accordance with the Monthly Report, the Company shall issue an invoice which
contains details of the relevant invoice and the amount of the Revenue Payment
payable to the Company for any calendar month (or part thereof) during the term
of this Contract. The Company shall provide such invoice to Vodafone NL no later
than thirty (30) days after the end of the calendar month to which the Revenue
Payment relates.




5.2
Vodafone NL shall pay all invoices issued by the Company no later than the end
of the calendar month in which the invoice is received by Vodafone NL.




5.3
Payment of any Revenue Payment shall be made by Vodafone NL to the Company as
follows:



Send to:
American Express Bank, Frankfurt
Swift Code: AEIBDEFXXX


Credit to:
EAST WEST BANK, Pasadena
Swift Code: EWBKUS66XXX
ABA 322070381
Account: 018081601

Further Credit to:
EAST WEST BANK
18321 Ventura Boulevard
Tarzana, California 91356
Account Name: TwistBox Entertainment
ABA Number: 322070381
Account Number: 0082708884



6
Inspection




6.1
During the term of this Contract and for a period of 12 months after termination
of this Contract, Vodafone NL shall, upon reasonable written request by the
Company, provide the Company with reasonable access to inspect any information
that the Company may reasonably require in order to verify the accuracy of any
financial report or statement (including any Monthly Report) made or given by
Vodafone NL under this Contract.




6.2
If as a result of any inspection carried out by the Company pursuant to
paragraph 6.1 any discrepancy is discovered, Vodafone NL shall rectify such
discrepancy within 15 days after being advised of the discrepancy and
immediately pay to the Company all amounts discovered to be due the Company as a
result of any such inspection within thirty (30) days of invoice. In addition,
in the event any such inspection reveals a discrepancy of five percent (5%) or
more in the Company's favor, Vodafone NL will pay all reasonable costs of the
Company's inspection, and such costs shall be added to the Company's invoice for
amounts due.

 
17

--------------------------------------------------------------------------------

